Title: I. From Antoine Marie Cerisier, 9 January 1783
From: Cerisier, Antoine Marie
To: 


Monsieur
Amsterdam ce 9 Janvier 1783

Actuellement vous êtes entierement livré au grand interêt des nations. Vous travaillez à rendre à l’univers le-repos que vous n’avez pas pu contribué à lui ôter; les avantages que la liberté Américaine va rendre désormais & pour tous les siecles à l’humanité, compenseront Sans doute les maux éphemeres qu’elle a causés: un philosophe plus subtil que moi vous prouverait peut-être que ces maux sont même actuellement balancés par d’autres biens; nos ardens Républicains lui fourniraient des preuves; & il faut avouer que Si les choses continuent sur le même pied, nous Serons redevables du l’accouvrement de notre liberté, à la valeur des Americains qui ont fait la premiere leveé de boucher contre les ambitieux. Vous ne vous douteriez guere où ce préambule va Se terminer. J’ai pris la liberté d’interrompre les augustes occupations de votre Excellence pour la prier de jeter un regard favorable Sur un Républicain de Hollande qui vous avez quelquefois daigné honorer de marques de confiance & d’amitié. Je Suis dans la résolution d’écrire l’histoire de toute cette guerre Américaine. Je crois vous avoir fait part de cette idée; j’ai la plus grande partie des documens qui me Sont nécessaires, quand je parlerai des affaires de France, d’Angleterre & de ce pays: Mr le Duc de la Vauguyon a même daigné me prévenir Sur ce point, en me promettant plusieurs pieces interéssantes, dans les quelles il m’a enjoint de ne pas écrire. Mais les documens les plus importans me doivent arriver de l’Amérique. Vous m’obligeriez infiniment & ce Serait une bonté à ajouter à toutes celles dont je vous Suis déjà redevable, Si vous vouliez me communiquer tout ce qu’il est en votre pouvoir Sur cet article; & m’indiquer les titres des imprimés ou je pourrais trouver des éclaircissemens. Je vous remerci beaucoup pour l’ouvrage de Mr Paine. Je vais le publier en français. J’ai fini tous les morceaux où l’on refute The cool Thoughts on American independance.
En vous Souhaitant tous les Succès que vous avez droit de désirer pour l’avantage de la nation que vous représentez & pour votre bonheur particulier, je prend la liberté de me dire avec le plus profond Respect / Monsieur votre très / humble & / très obeissant / Serviteur
A. M. Cerisier
 
Vous m’obligeriez beaucoup de m’envoyer au plutôt quelque réponse.
 
Translation
Sir
Amsterdam, 9 January 1783

At present all your efforts are devoted to the greater good of nations. You are working to restore to the universe a peace you did nothing to deprive it of; the advantages that American freedom will henceforth and for all time bestow upon humanity will no doubt compensate for the fleeting ills it has caused. A subtler philosopher than I might claim that these ills are even balanced out by other, more positive effects; our ardent republicans would furnish him with proof. It must be admitted that if things go on as they are, we shall owe the birth of our freedom to the Americans who first rose up against the arrogant. You can scarcely suspect where this preamble will lead. I have taken the liberty of interrupting your excellency’s august preoccupations to beg you to look favorably on a Dutch republican whom you have sometimes deigned to honor with tokens of confidence and friendship. I am resolved to write the history of this entire American war. I believe that I already apprised you of this idea. I have most of the documents I need, as far as France, England, and this country are concerned; the Duc de La Vauguyon has kindly anticipated my needs on this point, promising me several interesting papers, which he instructed me not to mark. But the most important documents will have to come from America. I should be infinitely obliged—and it would be yet another favor to add to all those I already owe you—if you could send me all the information in your power on this subject and suggest titles of books that might enlighten me. Thank you so much for Mr. Paine’s work, I will publish it in French. I have finished all the pieces refuting The Cool Thoughts on American Independence.
Wishing you all the success you rightfully desire for the nation you represent, and for your own happiness, I take the liberty of pronouncing myself, with the most profound respect, your very humble and very obedient servant
A. M. Cerisier

I would be greatly indebted for a speedy reply.
